Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 27, 2009 MOMENTIVE PERFORMANCE MATERIALS INC. (Exact name of registrant as specified in its charter) Delaware 333-146093 20-5748297 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 22 Corporate Woods Blvd. Albany, NY 12211 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (518) 533-4600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) MOMENTIVE PERFORMANCE MATERIALS INC. Item 7.01 Regulation FD Disclosure The information in this Form 8-K that is furnished under this Item 7.01 Regulation FD Disclosure and the related Exhibit 99.1 attached hereto shall not be deemed filed for purposes of Section 18 of the Securities Act of 1934, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. On May 27, 2009, Momentive Performance Materials Inc. (Momentive) announced the results, as of 5:00 p.m., New York City time, on May 26, 2009 (the early tender date), of its previously announced private exchange offers to exchange a new series of 12½% Second-Lien Senior Secured Notes due 2014 for certain of its outstanding notes (the old notes). As of the early tender date, approximately $515 million in aggregate principal amount (or 26%) of the outstanding Momentive old notes had been tendered (based, to the extent applicable, on currency exchange rates as of May 26, 2009). The press release announcing the results, as of the early tender date, is attached as Exhibit 99.1 hereto is incorporated by reference herein and the foregoing is qualified by reference to the full text thereof. Item 8.01 Other Events The information included in Item 7.01 above is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. The following exhibits are being filed herewith: 99.1 Press Release, issued May 27, 2009. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MOMENTIVE PERFORMANCE MATERIALS INC. By: /s/ Douglas A. Johns Name: Douglas A. Johns Title: General Counsel and Secretary Date: May 27, 2009 3 EXHIBIT INDEX Exhibit Number Description 99.1 Press Release, issued May 27, 2009 4
